PRATT, J. (concurring).
This was an equity suit to enjoin the defendant from permitting certain waters from the reservoir owned by the defendant to overflow back upon or against the plaintiff’s premises, or into a well belonging to -the plaintiff, and from in any manner interfering with the plaintiff’s use and enjoyment of her premises, or any part thereof, and from continuing the stopping of the usual overflow from said reservoir in a northerly direction, and also for damages for injury caused by the overflow of the defendant’s reservoir upon the premises and into the well of the plaintiff. Certain questions of fact were submitted to a jury, and also the question of damages. The jury found a verdict for the plaintiff, and assessed the damages at the sum of $1,346. After the rendition of the verdict, the trial was continued and finished before the justice who tried the cause, and findings of fact and conclusions of law were made by him, and a judgment entered thereon. A motion was made for a new trial upon the minutes upon all the grounds mentioned in section 999 of the Code of Civil Procedure, which motion was denied. We were not favored in this case with any argument or brief by the appellant, but, notwithstanding that, we have examined the case, and are satisfied that the findings of fact made by the trial judge are supported by the evidence, and that the conclusions of law are justified by those findings. We have also examined the exceptions in the case, and find no error sufficient to reverse the judgment. We think the case was decided upon its merits, and that the judgment must be affirmed.